Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered March 27, 1998, convicting defendant, after a jury trial, of attempted assault in the first degree (two counts) and criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to three concurrent terms of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence clearly established that defendant fired shots at the police officers.
*79We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Rosenberger, J. P., Nardelli, Ellerin, Andrias and Saxe, JJ.